           Case 19-00965            Doc 8      Filed 07/21/19 Entered 07/21/19 23:52:05                         Desc Imaged
                                               Certificate of Notice Page 1 of 3
                                               United States Bankruptcy Court
                                                 Northern District of Iowa
In re:                                                                                                     Case No. 19-00965-TJC
William Leo Powers                                                                                         Chapter 7
Bonnie Lynn Powers
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0862-2                  User: admin                        Page 1 of 1                          Date Rcvd: Jul 19, 2019
                                      Form ID: 309A                      Total Noticed: 16


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 21, 2019.
db/jdb         +William Leo Powers,    Bonnie Lynn Powers,   3714 Pennsylvania Ave, Apt I89,
                 Dubuque, IA 52002-3717
2248717        +AAMS/Automated Accounts Management Servi,    4800 Mills Civic Parkway,   Suite 202,
                 West Des Moines, IA 50265-5265
2248720        +Dupaco Credit Union,    Attn: Bankruptcy Dept,    5865 Saratoga Road,   Dubuque, IA 52002-2504
2248721         Equifax Information Services LLC,    PO Box 740241,   Atlanta, GA 30374-0241
2248722        +Experian,   475 Anton Blvd.,    Costa Mesa, CA 92626-7037
2248728         TransUnion,   PO Box 2000,    Crum Lynne, PA 19022-2002
2248729        +Tri-State Adjustments,    Attn: Bankruptcy,   Po Box 3219,   La Crosse, WI 54602-3219

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: c_soppe@yahoo.com Jul 19 2019 22:15:52       Christopher Michael Soppe,
                 UpRight Law LLC,    1635 Associates Dr.,   Suite 102,    Dubuque, IA 52002
tr             +EDI: QSLSCHNITTJER.COM Jul 20 2019 02:08:00      Sheryl Schnittjer,    24695 207th Ave.,
                 Delhi, IA 52223-8414
ust            +E-mail/Text: ustpregion12.cr.ecf@usdoj.gov Jul 19 2019 22:15:55       United States Trustee,
                 United States Federal Courthouse,    111 7th Avenue SE, Box 17,    Cedar Rapids, IA 52401-2103
2248719        +EDI: HFC.COM Jul 20 2019 02:08:00      Best Buy/HSBC Retail Services,     PO Box 5893,
                 Carol Stream, IL 60197-5893
2248723        +E-mail/Text: bankruptcy@avadynehealth.com Jul 19 2019 22:15:54       H & R Accounts, Inc.,
                 Attn: Bankruptcy,    Po Box 672,   Moline, IL 61266-0672
2248724        +EDI: RMSC.COM Jul 20 2019 02:08:00      Synchrony Bank/Care Credit,    Attn: Bankruptcy Dept,
                 Po Box 965060,    Orlando, FL 32896-5060
2248725        +EDI: RMSC.COM Jul 20 2019 02:08:00      Synchrony Bank/TJX,    Attn: Bankruptcy Dept,
                 Po Box 965060,    Orlando, FL 32896-5060
2248726        +EDI: RMSC.COM Jul 20 2019 02:08:00      Synchrony Bank/Walmart,    Attn: Bankruptcy,
                 Po Box 965060,    Orlando, FL 32896-5060
2248727        +EDI: WTRRNBANK.COM Jul 20 2019 02:08:00      Target,   Attn: Bankruptcy,    Po Box 9475,
                 Minneapolis, MN 55440-9475
                                                                                              TOTAL: 9

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
2248718         ##+Best Buy Credit Services,   PO Box 183195,   Columbus, OH 43218-3195
                                                                                                                    TOTALS: 0, * 0, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 21, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 19, 2019 at the address(es) listed below:
NONE.                                                                                       TOTAL: 0
        Case 19-00965                      Doc 8            Filed 07/21/19 Entered 07/21/19 23:52:05                                       Desc Imaged
                                                            Certificate of Notice Page 2 of 3
Information to identify the case:

Debtor 1:
                      William Leo Powers                                                         Social Security number or ITIN:       xxx−xx−6845
                                                                                                 EIN: _ _−_ _ _ _ _ _ _
                      First Name     Middle Name         Last Name

Debtor 2:             Bonnie Lynn Powers                                                         Social Security number or ITIN:       xxx−xx−5133
(Spouse, if filing)                                                                              EIN: _ _−_ _ _ _ _ _ _
                      First Name     Middle Name         Last Name

United States Bankruptcy Court:           Northern District of Iowa                              Date case filed for chapter:             7      7/18/19

Case number:           19−00965
Official Form B309A (For Individuals or Joint Debtors)

Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                                                    12/17


For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered. This notice has important information about the case for creditors, debtors, and trustees, including
information about the meeting of creditors and deadlines. Read both pages carefully. The filing of the case imposed an
automatic stay against most collection activities. This means that creditors generally may not take action to collect debts from
the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by
mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's
fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all, although debtors can ask the court to
extend or impose a stay. The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a
discharge of any debts or who want to have a particular debt excepted from discharge may be required to file a complaint in the
bankruptcy clerk's office within the deadlines specified in this notice. (See line 9 for more information.) To protect your rights,
consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below
or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

NOTICE IS GIVEN that during the course of administration, the Chapter 7 trustee may sell, abandon, or otherwise dispose of
property, including the compromise or settlement of controversies, by filing a report of such intended action with the Clerk, with a
copy served upon the U.S. Trustee, debtor(s), debtor(s) counsel, and those creditors and equity security holders who have
requested notice pursuant to Rule 2002 of the Bankruptcy Rules. Any party requesting a notice pursuant to Rule 2002 must file
a request with the Clerk of the Bankruptcy Court specifically referring to Rule 2002 and shall serve a copy of that request for
notice upon debtor(s) counsel, trustee, and U.S. Trustee, at the addresses set forth in this notice. Any party objecting to such
action by the trustee shall file such objection with the Clerk of Bankruptcy Court, serving a copy on the moving party, trustee,
U.S. Trustee, debtor(s) and debtor(s) counsel within 21 days after the filing of such report.
To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court. Do not file this notice with any proof of claim or other filing in the case. Do not include more than
the last four digits of a Social Security or Individual Taxpayer Identification Number in any document, including
attachments, that you file with the court.

                                                         About Debtor 1:                                                   About Debtor 2:
1.      Debtor's full name                               William Leo Powers                                                Bonnie Lynn Powers

 2.       All other names used in the
          last 8 years

 3.     Address                                          3714 Pennsylvania Ave, Apt I89                                    3714 Pennsylvania Ave, Apt I89
                                                         Dubuque, IA 52002                                                 Dubuque, IA 52002

 4.     Debtor's attorney                                Christopher Michael Soppe                                         Phone: 855−466−3920
                                                         UpRight Law LLC                                                   Email: c_soppe@yahoo.com
        Name and address                                 1635 Associates Dr.
                                                         Suite 102
                                                         Dubuque, IA 52002

 5.     Bankruptcy trustee                               Sheryl Schnittjer                                                 Phone: 319−721−6190
                                                         24695 207th Ave.                                                  Email: delhisls926@gmail.com
        Name and address                                 Delhi, IA 52223
                                                                                                                                         For more information, see page 2 >
Official Form B309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                             page 1
       Case 19-00965                 Doc 8          Filed 07/21/19 Entered 07/21/19 23:52:05                                         Desc Imaged
                                                    Certificate of Notice Page 3 of 3
Debtor(s): William Leo Powers Bonnie Lynn Powers                                                                                            Case Number: 19−00965 D

6. Bankruptcy clerk's office                                                                                  Hours open:
                                                                                                              Monday−Friday, 8:00 a.m. to 4:30 p.m. CT
                                                   111 Seventh Avenue SE #15
    Documents in this case may be filed at this    Cedar Rapids, IA 52401−2101
    address. You may inspect all records filed                                                                Phone: (319) 286−2200
    in this case at this office or online at                                                                  www.ianb.uscourts.gov
    www.pacer.gov.
                                                                                                              Date: 7/19/19


7. Meeting of creditors                            August 26, 2019 at 09:30 AM                                Location:

    Debtors must attend the meeting to be          The meeting may be continued or adjourned to a             Holiday Inn Dubuque, 450 Main St.,
    questioned under oath. In a joint case,        later date. If so, the date will be on the court docket.   Main Floor Meeting Room, Dubuque, IA
    both spouses must attend. Creditors may
    attend, but are not required to do so.                                                                    52001
                                                   All Individual Debtors must provide picture
                                                   identification and proof of social security number to
                                                   the trustee at the meeting of creditors. Failure to do
                                                   so may result in your case being dismissed.


8. Presumption of abuse                            The presumption of abuse does not arise.                   If the presumption of abuse arises, you may have
                                                                                                              the right to file a motion to dismiss the case under
                                                                                                              11 U.S.C. § 707(b). Debtors may rebut the
                                                                                                              presumption by showing special circumstances.


9. Deadlines                                       File by the deadline to object to discharge or to          Filing deadline:   10/25/19
                                                   challenge whether certain debts are
                                                   dischargeable:
    The bankruptcy clerk's office must receive                                                                You must file a motion:
    these documents and any required filing
    fee by the following deadlines.                                                                           • if you assert that the discharge should be
                                               You must file a complaint:                                     denied under § 727(a)(8) or (9).
                                               • if you assert that the debtor is not entitled to
                                               receive a discharge of any debts under any of the
                                               subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                               or
                                               • if you want to have a debt excepted from
                                               discharge under 11 U.S.C § 523(a)(2), (4), or (6).


                                                   Deadline to object to exemptions:                          Filing deadline: 30 days after the conclusion of
                                                   The law permits debtors to keep certain property as        the meeting of creditors
                                                   exempt. If you believe that the law does not
                                                   authorize an exemption claimed, you may file an
                                                   objection.

                                                   Certification About a Financial Management Course deadline: 10/25/19
                                                   Reaffirmation Agreement deadline: 10/25/19


10. Proof of claim                                 No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now. If
                                                   it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
                                                   that you may file a proof of claim and stating the deadline.
    Please do not file a proof of claim unless
    you receive a notice to do so.


11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court
                                                   to extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                                   have any questions about your rights in this case.


12. Exempt property                                The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                                   distributed to creditors. Debtors must file a list of property claimed as exempt. You may inspect that list at
                                                   the bankruptcy clerk's office or online at www.pacer.gov. If you believe that the law does not authorize an
                                                   exemption that the debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                   objection by the deadline to object to exemptions in line 9.


    Appointment of Trustee and                     The trustee named in line 5 of this notice is the interim trustee appointed by the U.S. Trustee to serve
    Tax Returns                                    under general blanket bond. Per Section 521(e), individual debtor(s) are required to provide to the
                                                   trustee, no later than 7 days prior to the date set for the first meeting of creditors, a copy of the Federal
                                                   Income Tax return for the most recent tax year ending immediately before the commencement of the
                                                   case.


Official Form B309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                     page 2
